Citation Nr: 0408862	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-08 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA)  
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for a hiatal hernia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1989 to 
December 1991.  He also had, in pertinent part, active duty 
for training between May 8, 1993, and May 22, 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 RO rating decision.  As an initial 
matter, the Board notes that in addition to the issues shown 
on the title page, the veteran had perfected an appeal 
concerning entitlement to an initial compensable rating for 
chronic depression.  This rating was increased to 30 percent 
by an April 2002 supplemental statement of the case, and at 
an October 2003 Board hearing in Washington, D.C., the 
veteran stated that he wanted to withdraw his appeal on this 
issue.  Therefore, it will not be discussed further.

This appeal has been advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal. 38 C.F.R. § 20.900(c) (2003).  The 
claims for service connection for GERD and TMJ are discussed 
in the decision section, while the claim for service 
connection for a hiatal hernia is discussed in the remand 
section.  


FINDINGS OF FACT

1.  The veteran was involved in an automobile accident while 
serving on active duty for training; within eight months of 
the accident, he sought treatment from a private health care 
provider for TMJ syndrome; a private dentist has opined that 
the TMJ syndrome resulted from the automobile accident.  

2.  A VA physician has opined that the medications the 
veteran takes for his service-connected disabilities 
aggravate his current GERD disability.


CONCLUSIONS OF LAW

1.  Service connection for TMJ syndrome is warranted.  38 
U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2003).

2.  Service connection for GERD, to the extent that it is 
aggravated by service-connected disabilities, is warranted. 
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.6, 3.303, 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

The term, active military, naval, or air service, includes 
active duty or any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty. 38 
U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6(a).  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active 
duty for training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101 (22); 38 C.F.R. § 3.6(c).   

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) .  Any additional 
disability, that is, impairment of earning capacity, 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service- connected condition, 
shall be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).   Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).  
  
The Board finds that service connection is warranted both for 
TMJ syndrome and for the extent to which the veteran's GERD 
is aggravated by his service-connected disabilities, and 
therefore the recital of relevant evidence will be concise.

I.  TMJ syndrome

Records from the veteran's period of active duty do not 
reflect any complaints of or treatment for TMJ syndrome.  

A "Statement of Medical Examination and Duty Status" form 
dated in June 1993 indicates that the veteran served on 
active duty for training (referred to as "annual training") 
from May 8, 1993, through May 22, 1993.  This form indicates 
that on May 13, 1993, the veteran accidentally drove an 
ambulance into a ditch to avoid hitting a deer.  He was 
apparently wearing "safety restraints" at the time.  He was 
seen at a combat support hospital later that day for 
complaints of back spasms and was treated for low back 
strain.  It was noted that this injury was considered to have 
been incurred in the line of duty.

At a September 2000 local hearing, the veteran asserted that 
in the May 1993 automobile accident, he hit a tree stump and 
the vehicle came to an immediate stop.  There were no 
shoulder restraints and the veteran said he bounced off the 
steering wheel.  The veteran said he initially experienced 
neck and back pain following the accident.  After a month or 
so, he apparently felt some popping in his jaw, and it was 
not until several months later that the jaw completely locked 
up.  He said he unsuccessfully tried to seek treatment 
through the Reserves and VA.  Eventually, the pain became 
unbearable and in January 1994, he began to seek private 
treatment from a private dentist.  The veteran essentially 
repeated this testimony at an October 2003 Board hearing.

In any case, the claims file includes the report of a January 
1994 MRI of the veteran's left and right TMJ, which showed 
Grade I displacement on both sides (with possible Grade II 
displacement on the right).  An April 1994 letter from a 
private physical therapist noted that the veteran had been 
seen for 16 sessions of physical therapy for right TMJ 
syndrome.  

In a March 1995 report, a private dentist noted that he had 
treated the veteran since January 1994 for right side jaw 
pain resulting from an automobile accident (mistakenly noted 
to have occurred in June 1993).      

At a February 1999 VA examination, the veteran reported, in 
pertinent part, his history of having had an automobile 
accident in the summer of 1993.  He said he jaw locked open 
about one month later.  The examination revealed right TMJ 
grinding, and the veteran was diagnosed as having, in 
pertinent part, TMJ internal derangement.  The examiner did 
not proffer an opinion as to the etiology of this disability.  

In short, claims file essentially reflects that the veteran 
has been diagnosed as having TMJ syndrome, a condition for 
which he sought treatment within eight months of an 
automobile accident during active duty for training.  The 
claims file also includes the opinion of a private dentist 
that the veteran's TMJ syndrome is due to this automobile 
accident.  This etiology opinion has not been refuted or 
challenged by any other health care professionals (VA or 
private).  To the extent that there is doubt in this case, 
its benefit must be given to the veteran.  38 U.S.C.A. § 
5107.  Therefore, the Board finds that service connection for 
TMJ syndrome is warranted.  



II.  GERD

By a September 1993 rating decision, the RO granted service 
connection for headaches.  By a May 1999 rating decision, the 
RO granted service connection for a low back disability and 
for depression.  Numerous VA and private medical records 
reflect that the veteran has been prescribed various 
medications for these disabilities, including Relafen, 
Motrin, Tylenol, Flexeril, Naprosyn, Elavil, and Dolobid. 

Following VA examinations in April 1992, September 1993, and 
November 1998, the veteran was not diagnosed as having GERD.  
However, he did seek VA outpatient treatment for GERD in 
March 2000.  Private medical records also reflect that the 
veteran sought treatment for epigastric pain, indigestion, 
and chronic heartburn in August 2000.  An 
esophagogastroduodenoscopy at that time revealed (in part) 
mild distal reflux esophagitis with erosion just at the 
gastroesophageal junction.  He was advised to avoid 
nonsteroidal medications.  

At a January 2001 VA examination, the veteran reported that 
he had had a history of upper GI symptoms since the early 
1990s, and that all his symptoms began when he started taking 
non-steroidal anti-inflammatory drugs (NSAIDs) including 
Motrin and Naprosyn for orthopedic complaints.  Following the 
examination, the VA physician diagnosed the veteran as 
having, in part, GERD.  The VA physician also noted that the 
medications the veteran was taking (as well as cigarettes and 
occasional alcohol use) "have been shown to aggravate the 
stomach lining."  Finally, the physician concluded that 
these medications were as likely as not to be related to the 
aggravation of the veteran's GERD symptoms.

In summary, the veteran currently has been diagnosed as 
having GERD and a VA physician has concluded this condition 
has been aggravated by medication taken by the veteran as a 
result of service-connected disabilities.  With application 
of the benefit-of-the-doubt rule, the Board finds that 
service connection is warranted for the extent that the 
veteran's GERD is aggravated by his service-connected 
disabilities.  38 U.S.C.A. § 5107(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).  



III.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326 (regulations implementing the VCAA).  However, in 
light of the result here (grants of the claims for service 
connection), the Board finds that a detailed discussion of 
the VCAA is unnecessary (because any potential failure of VA 
in fulfilling its duties to notify and assist the veteran is 
essentially harmless error). 

ORDER

Service connection for TMJ syndrome is granted.

Service connection for GERD is granted to the extent that it 
is aggravated by service-connected disabilities.  



REMAND

The Board is REMANDING this claim to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part.  

The veteran seeks service connection for a hiatal hernia.  He 
underwent a VA examination in January 2001 and was diagnosed 
as having (in part) a sliding hiatal hernia.  The VA 
physician also concluded that the hiatal hernia was not 
caused by any medications the veteran was taking, and that 
the cause of the hiatal hernia "cannot be stated."  

At the October 1993 Board hearing, the veteran's 
representative indicated that the veteran was seeking service 
connection for hiatal hernia on the basis of aggravation from 
taking medication for service-connected disabilities and on a 
direct basis.  The January 2001 opinion by the VA physician 
is inadequate when considering the claim for service 
connection on a direct basis, as it does not address whether 
it is at least as likely as not that the hiatal hernia was 
caused by injury, or first manifested, during the veteran's 
active duty (or active duty for training).  Moreover, 
following the issuance of the January 2001 examination 
report, additional, nonduplicative private and VA treatment 
records were associated with the claims file.  Some of these 
records reflect treatment for GI symptoms prior to the 
January 2001 examination, and therefore may prove relevant to 
a medical examiner.  A new VA examination and etiology 
opinion is therefore necessary.  

Accordingly, the Board REMANDS this claim for the following 
actions:

1.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of any hiatal hernia.  
Ensure that the claims file is made 
available to the examiner, and that all 
tests and studies deemed necessary are 
accomplished.  Based upon review of the 
claims file and examination of the 
veteran, the examiner should answer the 
following questions:

a.  Does the veteran currently have 
a hiatal hernia?  

b.  If the veteran has a hiatal 
hernia, is it at least as likely as 
not (i.e., probability of at least 
50 percent), that this condition had 
its onset, or is related to injury, 
during active duty or active duty 
for training?  

2.  Review the claims file and ensure 
that any remaining notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  If the examination 
report is inadequate for any reason, 
return it for revision. 

3.  Thereafter, if the claim for service 
connection for a hiatal hernia remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, including a summary 
of the evidence and analysis of all 
pertinent legal authority.  Allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (Historical and Statutory 
Notes); see also M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



